Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vedula (US 2022/0094833).

Regarding claim 1, Vedula discloses a computer-implemented method, comprising:
activating, by a processor, a privacy notifier mechanism in a recording system to transmit a privacy notification signal when a camera in the recording system is in a ready state to capture images (See [0020-0022] the LED light source is an indication to alert others that the camera is in operation);
detecting blocking of transmission of the privacy notification signal (See [0024-0026] using a light sensor blocking of the light source is detected); and
responsive to detecting blocking of the transmission of the privacy notification signal by the processor, disabling the camera (See [0025-0027] based on the amount of light received by the light sensor falling below a threshold the camera is disabled).

Regarding claim 2, Vedula discloses the computer-implemented method of claim 1, wherein the privacy notifier mechanism comprises a light emitting element which, in a first operation state, transmits the privacy notification signal by emitting light (See [0022] [0034-0036] the light emitting element is implemented as a stacked emitter receiver), and in another second operation state is configured to detect blocking of light emitted by the light emitting element (See [0022] [0034-0036] the light sensing element is implemented as a stacked emitter receiver).

Regarding claim 15, Vedula discloses a system, comprising: 
a camera unit including a camera; and 
a controller including: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to (See Fig 10 and [0064-0072]): 
activate a privacy notifier mechanism in a recording system to transmit a privacy notification signal when a camera in the recording system is in a ready state to capture images (See [0020-0022] the LED light source is an indication to alert others that the camera is in operation); 
detect blocking of transmission of the privacy notification signal (See [0024-0026] using a light sensor blocking of the light source is detected); and 
responsive to detecting blocking of the transmission of the privacy notification signal, disable the camera (See [0025-0027] based on the amount of light received by the light sensor falling below a threshold the camera is disabled).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Nelson et al. (US 9,974,135).

Regarding claim 3, Vedula discloses the computer-implemented method of claim 1, wherein the privacy notifier mechanism comprises a light emitting diode, LED (See [0016] [0021] ),  but does not explicitly disclose and wherein activating, by the processor, the privacy notifier mechanism includes forward biasing the LED to emit light.
	Nelson discloses that it was known to operate an LED chip as and emitter and detector at the same time by forward biasing some LEDs while reverse biasing others including switching of LEDs periodically from a forward bias to a reverse bias to take a reading then returned to forward (See Col 5 line 15-36, See Col 9 line 1-22).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula with the known methods of Nelson predictably resulting in activating, by the processor, the privacy notifier mechanism includes forward biasing the LED to emit light by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of operating an LED as a emitter receiver as suggested by Nelson.

	
Regarding claim 4, Vedula and Nelson further disclose the computer-implemented method of claim 3, wherein detecting blocking of the transmission of the privacy notification signal includes detecting blocking of light emitted by the LED (See Vedula [0025]).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Nelson et al. (US 9,974,135) in view of Coates (US 2013/0221851).

Regarding claim 5, Vedula and Nelson disclose the computer-implemented method of claim 3, but do not disclose wherein the LED is placed across two general purpose input output (GPIO) pins of a controller, and the method includes: applying logic high-low signals to the GPIO pins for forward biasing the LED to emit light, and for reverse biasing the LED to place the LED in a photodetector mode.
Coates discloses that it was known to reverse or forward bias by applying high/low signals across IO pins of a microcontroller with a serially connected LED where periodically reverse biasing the LED allows for ambient light detection (See Fig 1, Fig 2, Fig 5, and [0017]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula with the known methods of Coates predictably resulting in the LED is placed across two general purpose input output (GPIO) pins of a controller, and the method includes: applying logic high-low signals to the GPIO pins for forward biasing the LED to emit light, and for reverse biasing the LED to place the LED in a photodetector mode by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of implementing the biasing features of a LED digitally as suggested by Coates.

	
Regarding claim 6, Vedula and Nelson further disclose the computer-implemented method of claim 5 further including reverse biasing the LED to place the LED in the photodetector mode and detecting blocking of the transmission of the privacy notification signal (See Nelson See Col 5 line 15-36, See Col 9 line 1-22, where an LED may be reverse biased periodically to take a photodetection reading).

Regarding claim 7, Vedula and Nelson further disclose the computer-implemented method of claim 6 further including measuring ambient light entering the LED in the photodetector mode and comparing that with ambient light sensed through the camera (See Vedula [0026] ambient light sensor is used to measure the ambient light to set a threshold. If the light sensor and light source are covered and the ambient light sensor is not the camera is disabled).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Nelson et al. (US 9,974,135) in view of Coates (US 2013/0221851).

Regarding claim 16, Vedula discloses a system, comprising: 
a camera unit including: 
a camera; and 
a light emitting diode, LED; and 
a controller including: 
at least one processor; and 
a memory storing instructions that, when executed by the at least one processor, cause the at least one processor to (See Fig 10 and [0064-0072]): 
detect blocking of transmission of the privacy notification signal (See [0024-0026] using a light sensor blocking of the light source is detected); and 
responsive to detecting blocking of the transmission of the privacy notification signal of and LED, disable the camera (See [0025-0027] based on the amount of light received by the light sensor falling below a threshold the camera is disabled).
Vedula does not explicitly disclose forward bias the LED to emit light when the camera is in a ready state to capture images; 
periodically, reverse bias the LED to place the LED in a photodetector mode to detect blocking of the LED.
Coates discloses that it was known to reverse or forward bias by applying high/low signals across IO pins of a microcontroller with a serially connected LED where periodically reverse biasing the LED allows for ambient light detection (See Fig 1, Fig 2, Fig 5, and [0017]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula with the known methods of Coates predictably resulting in the LED being placed across two general purpose input output (GPIO) pins of a controller, and the method includes: applying logic high-low signals to the GPIO pins for forward biasing the LED to emit light, and for reverse biasing the LED to place the LED in a photodetector mode by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of implementing the biasing features of a LED digitally as suggested by Coates.
 
Regarding claim 17, Vedula and Coates further disclose the system of claim 16, wherein the LED is placed across two general purpose input output (GPIO) pins of the controller, and wherein the instructions cause the processor to apply logic high-low signals to the GPIO pins for forward biasing the LED to emit light, and for reverse biasing the LED to place the LED in the photodetector mode (See Fig 1, Fig 2, Fig 5, and [0017]).



Claim(s) 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Nelson et al. (US 9,974,135) in view of Coates (US 2013/0221851) and further in view of Non-patent literature “LEDs as Sensors” to Dietz et al.

Regarding claim 8, Vedula Nelson and Coates disclose the computer-implemented method of claim 7, but does not explicitly disclose wherein measuring ambient light entering the LED in the photodetector mode includes measuring a discharge time of a charge accumulated on parasitic capacitances of the LED in the photodetector mode.
Dietz discloses it was known to measure a discharge time of a charge accumulated on parasitic capacitances of an LED in a photodetector mode (See section 3 page 1 “Sensing Light” first an LED is reverse biased the capacitance is allowed to discharge. The amount of time it takes to discharge is a measure of the light level).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula with the known methods of Dietz predictably resulting in measuring ambient light entering the LED in the photodetector mode includes measuring a discharge time of a charge accumulated on parasitic capacitances of the LED in the photodetector mode by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a light level to be measured as suggested by Dietz.

	Regarding 9, Vedula Nelson Coates and Dietz further disclose the computer-implemented method of claim 8, further comprising:
comparing the measured discharge time of the charge accumulated on parasitic capacitances with a reference discharge time (Vedula discloses measuring a detected light level with a reference ambient light measurement, see [0026], per the combination of Dietz a measurement of light level is achieved through measurement of the parasitic capacitances of the LED sensors); and
detecting blocking of the transmission of the privacy notification signal when the measured discharge time of the charge accumulated on parasitic capacitances is greater than the reference discharge time (See Dietz “Sensing Light” the slower the discharge the darker the lighting therefore a comparison would be based on whether the light sensor discharge time is greater than the discharge time of an ambient light sensor).


Regarding claim 11, Vedula Nelson Coates and Dietz further disclose the computer-implemented method of claim 8, wherein measuring the discharge time of the charge accumulated on the parasitic capacitances of the LED in the photodetector mode includes measuring a voltage on a GPIO pin as a function of time and identifying a time it takes the voltage to cross a logic threshold as the discharge time (See Dietz Page 2 section 3 Sensing Light “we can see when this discharging passes the digital logic threshold by monitoring the state of the input pin in software”).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Maltz (US 2015/0323990).

Regarding claim 12, Vedula discloses the computer-implemented method of claim 1, but does not disclose wherein the privacy notifier mechanism comprises a speaker, and wherein activating, by the processor, the privacy notifier mechanism includes activating the speaker to broadcast a sound signal indicative of a presence of the camera.
Maltz discloses that it was known to provide warnings as an audible sound such as the sound of a camera or other warning when a camera is used for image or video recording purposes (See [0054]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula where a privacy indication is detected to be tampered with the known methods of Maltz where a privacy indication is an audible sound predictably resulting in the privacy notifier mechanism comprises a speaker, and wherein activating, by the processor, the privacy notifier mechanism includes activating the speaker to broadcast a sound signal indicative of a presence of the camera by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of warning other people in a vicinity of recording as suggested by Maltz.

	
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Maltz (US 2015/0323990) and in view of Ramdeo (US 2013/0155236).

Regarding claim 13, Vedula and Maltz discloses the computer-implemented method of claim 12, wherein detecting blocking of the transmission of the privacy notification signal includes comparing speaker sounds received by a microphone with a reference speaker sound.
	Ramdeo discloses that it was known to detect sounds by comparing a detected sound to sounds stored in memory.
	Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula further with the known methods of Ramdeo predictably resulting in detecting blocking of the transmission of the privacy notification signal includes comparing speaker sounds received by a microphone with a reference speaker sound by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of determining when a sound has been detected as suggested by Ramdeo.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Coates (US 2013/0221851) in view of Maltz (US 2015/0323990) in view of Ramdeo (US 2013/0155236).

Regarding claim 22, Vedula and Coates disclose the system of claim 16, but do not disclose wherein the camera unit further comprises: a speaker; and a microphone; and

wherein the instructions cause the processor to activate the speaker to transmit a sound signal indicative of a presence of the camera capable of capturing images of bystanders, and compare speaker sounds picked up by the microphone with a reference speaker sound.
Maltz discloses that it was known to provide warnings as an audible sound such as the sound of a camera or other warning when a camera is used for image or video recording purposes (See [0054]).
	Ramdeo discloses that it was known to detect sounds by comparing a detected sound to sounds stored in memory.
	Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula further with the known methods of Maltz andRamdeo predictably resulting a speaker; and a microphone; and wherein the instructions cause the processor to activate the speaker to transmit a sound signal indicative of a presence of the camera capable of capturing images of bystanders, and compare speaker sounds picked up by the microphone with a reference speaker sound by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of determining when a sound has been detected as suggested by Ramdeo.

	
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Maltz (US 2015/0323990) and in view of Ramdeo and further in view of Lu (US 2021/0020200).

Regarding claim 14, Vedula Maltz and Ramdeo disclose the computer-implemented method of claim 13, wherein detecting blocking of transmission of the privacy notification signal comprises: detecting an absence or a reduction in an intensity of the reference speaker sound.
Lu discloses that it was known to detect the intensity of sounds (See [0166-0175]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula furter with the known methods of Lu predictably resulting in detecting blocking of transmission of the privacy notification signal comprises: detecting an absence or a reduction in an intensity of the reference speaker sound by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ensuring a privacy notification is not defeated as suggested by Vedula.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Coates (US 2013/0221851) in view of Maltz (US 2015/0323990) in view of Ramdeo and further in view of Lu (US 2021/0020200).

Regarding claim 23. The system of claim 22, wherein the instructions further cause the processor to identify an instance of tampering with the speaker when the speaker sounds picked up by on- board microphone show an absence of, or a reduction in an intensity of the reference speaker sound. 
Lu discloses that it was known to detect the intensity of sounds (See [0166-0175]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula further with the known methods of Lu predictably resulting in the instructions further cause the processor to identify an instance of tampering with the speaker when the speaker sounds picked up by on- board microphone show an absence of, or a reduction in an intensity of the reference speaker sound by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ensuring a privacy notification is not defeated as suggested by Vedula.


	
Claim(s) 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al. (US 2022/0094833) in view of Coates (US 2013/0221851) and further in view of Non-patent literature “LEDs as Sensors” to Dietz et al.

Regarding claim 18, Vedula and Coates disclose the system of claim 16, but do not explicitly disclose wherein the instructions cause the processor to measure ambient light entering the LED in the photodetector mode by measuring a discharge time of a charge accumulated on parasitic capacitances of the LED in the photodetector mode.
Dietz discloses it was known to measure a discharge time of a charge accumulated on parasitic capacitances of an LED in a photodetector mode (See section 3 page 1 “Sensing Light” first an LED is reverse biased the capacitance is allowed to discharge. The amount of time it takes to discharge is a measure of the light level).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Vedula with the known methods of Dietz predictably resulting in measuring ambient light entering the LED in the photodetector mode includes measuring a discharge time of a charge accumulated on parasitic capacitances of the LED in the photodetector mode by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of allowing a light level to be measured as suggested by Dietz.

	Regarding 19, Vedula Coates and Dietz further disclose the computer-implemented method of claim 18, further comprising:
comparing the measured discharge time of the charge accumulated on parasitic capacitances with a reference discharge time (Vedula discloses measuring a detected light level with a reference ambient light measurement, see [0026], per the combination of Dietz a measurement of light level is achieved through measurement of the parasitic capacitances of the LED sensors); and
detecting blocking of the transmission of the privacy notification signal when the measured discharge time of the charge accumulated on parasitic capacitances is greater than the reference discharge time (See Dietz “Sensing Light” the slower the discharge the darker the lighting therefore a comparison would be based on whether the light sensor discharge time is greater than the discharge time of an ambient light sensor).

Regarding claim 21, Vedula Coates and Dietz the system of claim 18, wherein the instructions cause the processor to:
measure the discharge time of the charge accumulated on the parasitic capacitances of the LED in the photodetector mode by measuring a voltage on a GPIO pin as a function of time and identifying a time it takes the voltage to cross a logic threshold as the discharge time (See Dietz Page 2 section 3 Sensing Light “we can see when this discharging passes the digital logic threshold by monitoring the state of the input pin in software”).



Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claims 10 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425